                                                                                                    FILED
                                                                                           2021 Mar-11 AM 11:47
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

    CHRISTINE D. DRAKE,              )
    individually and on behalf of    )
    others similarly situated,       )
                                     )
               Plaintiffs,           )                Case No. 2:20-cv-02076-ACA
    v.                               )
                                     )
    BBVA USA BANCSHARES,             )
    INC., as named fiduciary,        )
    ROSILYN HOUSTON, SHANE           )
    CLANTON, JAVIER                  )
    HERNANDEZ, KIRK                  )
    PRESLEY, CELIE NIEHAUS,          )
    JOE CARTEE, JIM HESLOP,          )
    ANGEL REGLERO, individually )
    and as members of the Investment )
    Committee, ENVESTNET             )
    ASSET MANAGEMENT, INC.           )
    as investment fiduciary,         )
                                     )
               Defendants.           )


     DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
                 TO FILE RESPONSIVE PLEADING

         Defendants BBVA USA Bancshares, Inc. (“BBVA”), the Individual

Investment Committee Defendants (the “Individual Defendants”) who have waived

service and appeared 1, and Envestnet Asset Management, Inc. (“Envestnet”), move


1
 The “Individual Defendants” include Rosilyn Houston, Shane Clanton, Javier Hernandez, Kirk
Presley, Celie Niehaus, Joe Cartee, and Jim Heslop. For clarity, the undersigned counsel for the
Individual Defendants does not represent named Defendant Angel Reglero.
the Court for an extension of time, until April 15, 2021, to answer or otherwise

respond to Plaintiff’s First Amended Complaint. In support of this Motion,

Defendants state as follows:

      1.    On December 28, 2020, Plaintiff filed a Class Action Complaint against

Defendant BBVA Bancshares, Inc. and others in this Court. See Doc. 1.

      2.    BBVA, through counsel, agreed to waive formal service of the

summons and complaint. BBVA’s deadline to answer or otherwise respond to the

Complaint was February 26, 2021.

      3.    BBVA asked the Court for an extension of time, until March 15, 2021,

to prepare a response. See Doc. 20.

      4.    After retaining counsel, the Individual Defendants agreed to waive

formal service of the summons and Complaint, which was filed on February 25,

2021. After service of the summons and complaint, Envestnet asked the Court for

extension of time to prepare a response. See Doc. 6 (Envestnet requesting until

March 15, 2021). The Individual Defendants did the same. See Doc. 22 (Individual

Defendants requesting until March 22, 2021).

      5.    The Court entered text orders granting all Defendants’ motions for

extension of time to respond to the Complaint. See Text Order, March 3, 2021

(granting the Individual Defendants’ motion); See also Text Order, Feb. 12, 2021

(granting BBVA’s motion); Text Order, Feb. 1, 2021 (granting Envestnet’s motion).



                                        2
       6.      Plaintiff filed its First Amended Complaint on March 4, 2021.

See Doc. 25.

       7.      Due to the complex nature of the First Amended Complaint, all

Defendants who have been served and appeared respectfully ask the Court for an

extension of time, until April 15, 2021, to prepare a response.

       8.      Counsel for BBVA has conferred with counsel for Plaintiff, and

Plaintiff consents to the proposed extension for all Defendants.

       9.      Defendants do not seek this extension for purposes of undue delay.

       10.     The proposed extension will not prejudice any party, as this matter is

still in its initial stages.

       11.     Accordingly, for good cause shown, Defendants respectfully request

that the Court extend the deadlines for all Defendants who have been served and

appeared to respond to Plaintiff’s Complaint until April 15, 2021.


                                        Respectfully submitted,

                                       /s/ Leigh Anne Hodge
                                        Leigh Anne Hodge (ASB-1008-E49L)
                                        BRADLEY ARANT BOULT CUMMINGS LLP
                                        One Federal Place
                                        1819 5th Avenue North
                                        Birmingham, AL 35203
                                        (205) 521-8000
                                        (205) 521-8800 (fax)
                                         lhodge@bradley.com

                                        Attorney for BBVA USA Bancshares, Inc.

                                           3
OF COUNSEL:

Scott Burnett Smith (ASB-3615-T82S)
BRADLEY ARANT BOULT CUMMINGS LLP
200 Clinton Avenue West, Suite 900
Huntsville, Alabama 35801
(256) 517-5100
(256) 517-5200 (fax)
ssmith@bradley.com

Attorney for BBVA USA Bancshares, Inc.




                                    /s/ Nancy G. Ross
                                   Nancy G. Ross
                                   Admitted Pro Hac Vice
                                   Richard E. Nowak
                                   Admitted Pro Hac Vice
                                   Samuel P. Myler
                                   Admitted Pro Hac Vice
                                   MAYER BROWN LLP
                                   71 South Wacker Drive
                                   Chicago, Illinois 60606
                                   nross@mayerbrown.com
                                   rnowak@mayerbrown.com
                                   smyler@mayerbrown.com

                                   Attorneys for Envestnet
                                   Asset Management, Inc.




                                     4
OF COUNSEL:

Harlan I. Prater, IV
Brooke L. Messina
LIGHTFOOT, FRANKLIN & WHITE, LLC
The Clark Building
400 20th Street North
Birmingham, Alabama 35203
(205) 581-0700
(205) 581-0799 (fax)
hprater@lightfootlaw.com
bmessina@lightfootlaw.com

Attorneys for Envestnet Asset Management, Inc.




                                     /s/ Emily S. Costin
                                    Emily Seymour Costin
                                    Admitted Pro Hac Vice
                                    Alston & Bird LLP
                                    950 F Street, NW
                                    Washington, DC 20004
                                    (202) 239-3695
                                    (202) 239-3333 (fax)
                                    emily.costin@alston.com

                                    Attorney for the Investment Committee
                                    Defendants (Rosilyn Houston, Shane
                                    Clanton, Javier Hernandez, Kirk Presley,
                                    Celie Niehaus, Joe Cartee, and Jim Heslop)




                                       5
OF COUNSEL:

Sharon D. Stuart (ASB-8559-R59S)
CHRISTIAN & SMALL LLP
505 North 20th Street
Suite 1800 Financial Center
Birmingham, Alabama 35203
(205) 250-6678
(205) 328-7234 (fax)
sdstuart@csattorneys.com

Attorneys for the Investment Committee
Defendants (Rosilyn Houston, Shane
Clanton, Javier Hernandez, Kirk Presley,
Celie Niehaus, Joe Cartee, and Jim Heslop)




                                       6
                         CERTIFICATE OF SERVICE

      I hereby certify that on March 11, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification
of such filing to the following:
                               James H. White, IV
                            JAMES WHITE FIRM, LLC
                                Landmark Center
                        2100 1st Avenue North, Suite 600
                          Birmingham, Alabama 35203
                            james@whitefirmllc.com
                              Attorney for Plaintiff

                         Dennis George Pantazis, Jr.
             WIGGINS, CHILDS, PANTAZIS, FISHER & GOLDFARB, LLC
                             The Kress Building
                            301 19th Street North
                        Birmingham, Alabama 35203
                          dgpjr@wigginschilds.com
                            Attorney for Plaintiff

                                 C. Lange Clark
                        LAW OFFICE OF LANGE CLARK PC
                         301 19th Street North, Suite 550
                          Birmingham, Alabama 35203
                           langeclark@langeclark.com
                              Attorney for Plaintiff



and I hereby certify that I have mailed by United States Postal Service the document
to the following non-CM/ECF participants:
            NONE


                                         /s/ Leigh Anne Hodge
                                         OF COUNSEL



                                         7
